Citation Nr: 1817743	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that reopened and denied the claim on appeal.
Despite the RO's decision to reopen the previously denied claim for service connection for hypertension, the Board must review the appeal on a de novo basis and consider whether new and material evidence has been received. See 38 U.S.C. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2017, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDINGS OF FACT

1.  In an April 1977 decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension, headache and nose bleeds with nervousness.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the April 1977 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's hypertension had its onset in service.


CONCLUSIONS OF LAW

1.  The April 1977 RO decision denying the claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence received since the April 1977 decision is new and material as to the issue of service connection for hypertension and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, hypertension was incurred in active military service.  38 U.S.C. §§ 1111, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In April 1977, the RO denied service connection for hypertension.  The Veteran was appropriately notified and did not appeal this decision.  New and material evidence was not received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In April 1977, the RO denied service connection since it found that hypertension preexisted active service and was not aggravated during it.  

Since the April 1977 RO decision, new evidence has been submitted.  In a December 2017 letter, Dr. K reported that the Veteran had been diagnosed with hypertension since the mid-1970s.  At the November 2017 hearing, the Veteran reported that he was unaware he had hypertension until military service.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.  Reopening of the claim is therefore warranted.  38 C.F.R. § 3.156.

II.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).   In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as hypertension, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The list of chronic diseases includes hypertension.  38 C.F.R. § 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

In November 1975, the Veteran underwent an entrance physical examination.  No blood pressure abnormality was found.  In a November 1975 Report of Medical History, the Veteran denied having or ever having high or low blood pressure.  January 1976 service treatment records (STRs) showed that the Veteran was assessed as having hypertension from a blood pressure reading of 144/100.  The clinician instructed that the Veteran undergo repeat blood pressure testing before re-evaluation.  A subsequent STR appears to report the Veteran denying a history for increased blood pressure.  His blood pressure was measured 140/88.  The clinician commented that the Veteran had increased blood pressure during basic training and a family history for it.  He assessed borderline blood pressure and recommended medical follow up. 

The Veteran filed his initial service connection claim for hypertension in March 1977 and reported that it started in January 1976.

In March 2014, the RO obtained a VA medical opinion.  The examiner expressed a negative medical opinion.  She acknowledged the Veteran had high blood pressure readings in service, but found that the evidence was insufficient to determine whether the high blood pressure shown in service was an initial manifestation of subsequent hypertension or an isolated event.  

In May 2015, Dr. J reported that he had treated the Veteran for hypertension since 2003 and that the Veteran had been previously treated for hypertension by physicians who were no longer with Dr. J's medical group.  He reiterated the Veteran's reports about being diagnosed with hypertension in military service and medical treatment for it since 1978.

At the November 2017 videoconference hearing, the Veteran reported that he was unaware of any blood pressure disorder prior to military service.  At separation, he did not seek immediate treatment since he did not have health insurance.  In 1978, he underwent a physical examination for work.  Because of his blood pressure readings, he underwent blood pressure monitoring and started taking blood pressure medication.  

In December 2017, Dr. K reported that the Veteran had been diagnosed with hypertension since the mid-1970s and had needed medication since then to control his blood pressure.  

Upon review, the Veteran has provided competent and credible reports that the initial medical assessment of hypertension occurred during active service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony competent to recall medical history).  January 1976 STRs include a medical assessment of hypertension and borderline hypertension to constitute an in-service notation of a chronic disease.  The November 1975 entrance examination and Report of Medical History do not reveal any prior blood pressure abnormality.  Thus, the Veteran is presumed to have had normal blood pressure at entrance into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Moreover, the above evidence reflects that the presumption has not been rebutted with clear and unmistakable evidence of both preexistence and lack of aggravation.

During the hearing, the Veteran recalled that he was again found to have high blood pressure in 1978 and started taking hypertension medication around that time.  The December 2017 letter from Dr. K confirms longstanding hypertension treatment and endorses the Veteran's reports that it started around the time of military service.  These reports weigh heavily in favor of a continuity of symptomatology beginning in service.
 
The Board has considered the March 2014 VA medical opinion.  In this case, where high blood pressure was noted during service and hypertension was not shown to be chronic, but there was evidence of continuity of symptomatology since service, the March 2014 VA medical opinion is not of sufficient probative weight to overcome the compelling evidence of a continuity of hypertension symptomatology beginning in service.  38 C.F.R. §3.303(b).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's hypertension had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for hypertension is granted.

Service connection for hypertension is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


